Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jean-Paul G. Hoffman  (Reg. No. 42,663) on 08/23/22.

The application has been amended as follow:

CLAIMS:

Claim 1 line 6 after: “layout” insertion: --and the simulation of the inverse lithographic process involves simulation using one or more selected from:
a mask model configured to predict a mask image corresponding to the patterning device pattern,
an optical model configured to predict an aerial image corresponding to the patterning device pattern,
a resist model configured to predict a resist image corresponding to the patterning device pattern, or
an etch model configured to predict an etch image corresponding to the patterning device pattern--.

Claim 5 has been cancelled.

Claim 14 line 8 after: “layout” insertion: --and the simulation of the inverse lithographic process involves use of one or more selected from:
a mask model configured to predict a mask image corresponding to the patterning device pattern,
an optical model configured to predict an aerial image corresponding to the patterning device pattern,
a resist model configured to predict a resist image corresponding to the patterning device pattern, or
an etch model configured to predict an etch image corresponding to the patterning device pattern--.

Claim 17 has been cancelled.

Add new claims 22-23: -- 
22.	(New) The computer program product of claim 21, wherein the machine learning model is a convolutional neural network.

23.	(New) The computer program product of claim 16, wherein the difference is measured in terms of a performance parameter of the patterning process, the performance parameter including at least one selected from: a contour of a feature, critical dimension, and/or a process window.--.

Allowable Subject Matter

Claims 1-4, 6-9, 11-16 and 18-23 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a method comprising:
obtaining a patterning device pattern from simulation of an inverse lithographic process that predicts the patterning device pattern based on a wafer target layout, wherein the patterning device pattern is configured to be transferred, by a lithographic apparatus, from a patterning device onto a wafer with the aim to form the wafer target layout and the simulation of the inverse lithographic process involves simulation using one or more selected from: a mask model configured to predict a mask image corresponding to the patterning device pattern, an optical model configured to predict an aerial image corresponding to the patterning device pattern, a resist model configured to predict a resist image corresponding to the patterning device pattern, or an etch model configured to predict an etch image corresponding to the patterning device pattern; receiving, by a hardware processor system, wafer data corresponding to a wafer exposed using the patterning device pattern; and calibrating, by the hardware processor system, a process model of a patterning process based on the wafer data related to the exposed wafer and the patterning device pattern, together will all limitations recited in the independent claim 1, and substantially similar to independent claim 14.

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 1 and 14 are allowed. 

The dependent claims 2-4, 6-9, 11-13, 15-16 and 18-23are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-4, 6-9, 11-16 and 18-23 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BINH C TAT/Primary Examiner, Art Unit 2851